NORTHCUTT, Acting Chief Judge.
The father of a two-year-old girl has filed a notice of appeal seeking reversal of an order requiring his psychological evaluation. The trial court entered the order pursuant to the mother’s postdissolution motion for modification of the shared parental responsibility and visitation provisions of their final judgment of dissolution and a related motion for psychological evaluation of the father.
The nonfinal order is not an ap-pealable nonfinal order under Florida Rule of Appellate Procedure 9.130(a)(3). However, we believe that such an order may be reviewed by writ of certiorari. We treat the father’s notice of appeal as a petition for writ of certiorari. See Fla. R.App.P. 9.040(c). Finding no departure from the essential requirements of law, we deny the petition.
Petition denied.
CASANUEVA and SALCINES, JJ., Concur.